RILEY, J.
Petitioners seek to prohibit respondent from exercising jurisdiction in the trial of cause 111,545 pending in the trial court. By the pending action, W. A. Preston seeks in the district court of Oklahoma county to determine an interest in land situated in Payne county, consisting of an oil and gas royalty alleged to have- been acquired as a result of his joint adventure with defendants.
12 O. S. 1941 §131, subd. (1), restricts actions for the determination in any form of any right or interest in real property to the county in which the subject of the action is situated. An accounting sought between the joint adventurers is dependent upon the interest in land sought to be determined and is' therefore ancillary. Royalty is an interest in real property. Hudson v. Smith, 171 Okla. 79, 41 P. 2d 861; Franklin et al. v. Margay Oil Corp., 194 Okla. 519, 153 P. 2d 486.
Let the writ issue.
HURST, C.J., and BAYLESS, CORN, GIBSON, and LUTTRELL, JJ., concur DAVISON, V.C.J., and WELCH and ARNOLD, JJ., dissent.